 

Exhibit 10.2

 

ZALE CORPORATION
2003 STOCK INCENTIVE PLAN, AS AMENDED
TIME-VESTING RESTRICTED STOCK UNITS
PLAN AGREEMENT

 

 

 

 

 

 

 

 

 

Participant

 

Issue Date

 

Number of Units

 

Employee ID

 

 

Grant

Zale Corporation (the “Company”), on behalf of Zale Delaware, Inc. (“Zale
Delaware”), its wholly-owned subsidiary, has granted to the Participant named
above, as of the Issue Date, the above number of Restricted Stock Units, subject
to the terms and conditions set forth in this Plan Agreement and in the Zale
Corporation 2003 Stock Incentive Plan, as amended (the “Plan”).

 

 

Issue Date

The Issue Date for the Restricted Stock Units granted to the Participant
pursuant to this Plan Agreement shall be the date set forth above.

 

 

Vesting Date(s)

The Restricted Stock Units issued pursuant to this Plan Agreement shall vest 25%
on the second anniversary, 25% on the third anniversary and 50% on the fourth
anniversary of the Issue Date.

 

 

Consequences of Vesting

Upon the Vesting Date, the Participant shall be entitled to receive one share of
the Company’s common stock, par value $.01 per share (“Common Stock”), for each
Restricted Stock Unit that vested on the Vesting Date or, in the sole discretion
of the Committee, in lieu thereof, the Company shall pay to the Participant the
Fair Market Value of such number of shares of Common Stock.  Unless the
Committee has elected to make a cash payment upon the vesting of the Restricted
Stock Units reasonably promptly after the Vesting Date, the Company shall cause
to be delivered to the Participant a certificate evidencing the shares of Common
Stock issuable to the Participant upon the vesting of the Restricted Stock
Units, free of any restrictive legend other than restrictions on transfer as a
result of applicable securities laws.

 

 

No Dividends or Voting Rights

The Participant shall not be entitled to receive dividend payments with respect
to the Restricted Stock Units and shall have no voting rights with respect to
the Restricted Stock Units.

 

 

Restrictions on Transfer

No transfer of the Participant’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted.  Immediately upon any attempt to transfer such rights, such
Restricted Stock Units, and all of the rights related thereto, shall be
forfeited by the Participant.

 

--------------------------------------------------------------------------------


 

Termination

Other than Cause - During the 90 days following termination of a Participant’s
employment with Zale Delaware, Inc. for any reason other than Cause, the Company
shall have the right to require the return of any Restricted Stock Units that
had not vested as of the date of such Participant’s termination of employment
and any such Restricted Stock Units required to be returned to the Company shall
be void and of no further effect.

 

 

 

Cause - In the event of the termination of a Participant’s employment with Zale
Delaware, Inc. for Cause, the Restricted Stock Units granted to the Participant
which have not vested as of the date of such termination shall immediately be
returned to the Company and thereupon shall be void and of no further effect.

 

 

No Section 83(b) Elections

The Participant shall not file with the Internal Revenue Service an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (i.e., an
election to include in gross income in the year of issuance of the Restricted
Stock Units the amounts specified in such Section 83(b)).

 

 

Misc.

Upon the occurrence of a Change in Control, all outstanding Restricted Stock
Units which have not theretofore vested shall immediately vest.

 

 

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Plan.

 

 

 

Zale Corporation

 

 

 

[g308021kci001.jpg]

 

 

 

Authorized Officer

 

 

 

 

 

 

 

I hereby agree to be bound by all the terms and

conditions of this Plan Agreement and the Plan.

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------

 